TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00129-CR







Lennox Bradley Davies, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT OF McCULLOCH COUNTY


NO. 7689, HONORABLE RANDY YOUNG, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for driving while intoxicated.  Sentence was
imposed in this cause on June 10, 1996.  No motion for new trial was filed.  Notice of appeal was filed on
July 17, 1996, one week after it was due.  Tex. R. App. P. 41(b)(1), then in effect.  No extension of time
for filing notice of appeal was requested.  Tex. R. App. P. 41(b)(2).  There is nothing in the record to
indicate that notice of appeal was properly mailed to the district clerk within the time prescribed by rule
41(b)(1).  Tex. R. App. P. 4(b).  Without a timely filed notice of appeal, this Court is without jurisdiction. 
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any
manner other than by dismissing it for want of jurisdiction.  Olivo v. State, 918 S.W.2d 519, 523 (Tex.
Crim. App. 1996).

The appeal is dismissed.


Before Justices Powers, Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   April 2, 1998

Do Not Publish